DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to correspondence filed 08 June 2020 in reference to application 16/894,974.  Claims 1-17 are pending and have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, and 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Comelles et al. (VERTa: A linguistic Approach to Automatic Machine Translation Evaluation) in view of Ishida et al. (US PAP 2019/0332678).

Consider claim 1, Comelles teaches a method for evaluating a translation quality (abstract), comprising:
 acquiring a to-be-evaluated translation and a reference translation (page 60, section 2, paragraph 1, hypothesis segment and reference segment);

analyzing the to-be-evaluated translation and the reference translation into two syntax trees respectively (sections 2.1-2.4, Syntax and morphological order are compared…  morphological dependency represents syntax dependencies that would be modeled by trees, also see table 3); 
calculating a similarity between the two syntax trees as 15a text similarity between the to-be-evaluated translation and the reference translation (sections 2.1-2.4, comparing syntax of hypothesis and reference); and 
using a weighted sum of the semantic similarity and the text similarity as a translation quality score (section 2, page 62, weighted sum to determine final match score which shows quality of translation).
Comelles does not specifically teach the repetition coding model being a neural network for 10calculating a probability of a pair of sentences being repetition sentences.
In the same field of translation evaluation, Ishida teaches the repetition coding model being a neural network for 10calculating a probability of a pair of sentences being repetition sentences (Figure 7, 0076-88, 0152 using a neural network to determine the similarity of meaning between sentences.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use neural network models as taught by Ishida in the system of 

Consider claim 9, Comelles an apparatus for evaluating a translation quality (abstract), 25comprising:  the operations 30comprising:
 acquiring a to-be-evaluated translation and a reference translation (page 60, section 2, paragraph 1, hypothesis segment and reference segment);
 5inputting the to-be-evaluated translation and the reference translation into a pre-trained repetition coding model to obtain a semantic similarity between the to-be-evaluated translation and the reference translation (section 2.5, semantic comparison module determines semantic similarity); 
analyzing the to-be-evaluated translation and the reference translation into two syntax trees respectively (sections 2.1-2.4, Syntax and morphological order are compared…  morphological dependency represents syntax dependencies that would be modeled by trees, also see table 3); 
calculating a similarity between the two syntax trees as 15a text similarity between the to-be-evaluated translation and the reference translation (sections 2.1-2.4, comparing syntax of hypothesis and reference); and 
using a weighted sum of the semantic similarity and the text similarity as a translation quality score (section 2, page 62, weighted sum to determine final match score which shows quality of translation).
Comelles does not specifically teach 
at least one processor; and 

the repetition coding model being a neural network for 10calculating a probability of a pair of sentences being repetition sentences.
In the same field of translation evaluation, Ishida teaches 
at least one processor (0042); and 
a memory storing instructions (0044), the instructions when executed by the at least one processor, causing the at least one processor to perform operations, the operations 30comprising
the repetition coding model being a neural network for 10calculating a probability of a pair of sentences being repetition sentences (Figure 7, 0076-88, 0152 using a neural network to determine the similarity of meaning between sentences.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to generic computer components and neural network models as taught by Ishida in the system of Comelles in order to provide more accurate and human like translation evaluation using widely available computer parts (Ishida 0054).

Consider claim 17, Comelles a device for evaluating a translation quality (abstract), 25comprising:  the operations 30comprising:
 acquiring a to-be-evaluated translation and a reference translation (page 60, section 2, paragraph 1, hypothesis segment and reference segment);

analyzing the to-be-evaluated translation and the reference translation into two syntax trees respectively (sections 2.1-2.4, Syntax and morphological order are compared…  morphological dependency represents syntax dependencies that would be modeled by trees, also see table 3); 
calculating a similarity between the two syntax trees as 15a text similarity between the to-be-evaluated translation and the reference translation (sections 2.1-2.4, comparing syntax of hypothesis and reference); and 
using a weighted sum of the semantic similarity and the text similarity as a translation quality score (section 2, page 62, weighted sum to determine final match score which shows quality of translation).
Comelles does not specifically teach a non-transitory computer readable medium, storing a 25computer program, wherein the program, when executed by a processor, causes the processor to perform operations, the operations comprising
the repetition coding model being a neural network for 10calculating a probability of a pair of sentences being repetition sentences.
In the same field of translation evaluation, Ishida teaches 
A non-transitory computer readable medium (0034, storage), storing a 25computer program, wherein the program, when executed by a processor (0042), causes the processor to perform operations, the operations comprising

Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to generic computer components and neural network models as taught by Ishida in the system of Comelles in order to provide more accurate and human like translation evaluation using widely available computer parts (Ishida 0054).

Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Comelles and Ishida as applied to claims 1 above, and further in view of Papineni et al. (BLEU: A method for Automatic Evaluation of Machine Translation).

Consider claim 3, Comelles teaches The method according to claim 1, further comprising: 
recognizing key information from the to-be-evaluated translation (section 2.1, lexical evaluation, determining importance to semantics); 
comparing the recognized key information with reference 10annotated key information, and calculating a comprehensive score of an accuracy rate and a recall rate of the key information (section 2.1, matching lexical features, with reference translation); and 
correcting the translation quality score through the comprehensive score (section 2.1, lexical score used to modify total match score, also see end of section 2).

In the same field of translation evaluation, Papineni teaches the reference key information is manually 10annotated key information (section 1.2, using human reference translations).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use human generated reference translations as taught by Papineni in the system of Comelles and Ishida in order to allow for metric to be based on the human like qualities of a translation.

Claim 11 contains similar limitations as claim 3 and is therefore rejected for the same reasons.

Allowable Subject Matter
Claims 2, 4-8, 10, 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  

Consider claim 2, Comelles and Ishida teach the method according to claim 1. 20However the prior art of record does not teach or fairly suggest the limitations of “inputting the to-be-evaluated translation into a pre-trained automatic question-and-answer model to obtain at least one group of questions and answers, the automatic 
determining a proportion of correct answers in the at least one group of questions and answers as a question-and-answer score; acquiring a standard score obtained by performing, by the automatic question-and-answer model, an answering result 30analysis on a standard translation; 
correcting the question-and-answer score through the 3120A10787US standard score to obtain an intelligibility score of the to-be-evaluated translation; and 
using a weighted sum of the semantic similarity, the text similarity and the intelligibility score as the translation 5quality score” when combined with each and every other limitation of the claim and the base claim.  Therefore claim 2 contains allowable subject matter.

Claim 4 depends on and further limits claim 2 and therefore contains allowable subject matter as well.

Consider claim 5, Comelles and Ishida teach the method according to claim 1, but does not specifically teach wherein the repetition coding model is trained by: 
acquiring a set of original sentences of a first language identical to a language of the to-be-evaluated translation; 
25for each original sentence of the first language in the set of the original sentences of the first language, translating the original sentence of the first language into a translation of a second language through a first translation model, translating the 
In the same field of parallel corpus generation, Freitag et al. (APE at Scale and its Implication on MT Evaluation Biases) teaches 
acquiring a set of original sentences of a first language identical to a language of the to-be-evaluated translation (section 2.1, obtain language Y text,); 
25for each original sentence of the first language in the set of the original sentences of the first language, translating the original sentence of the first language into a translation of a second language through a first translation model, translating the translation of the 30second language into a repetition sentence of the first language through a second translation model (section 2.1, round trip translation from Y to X to Y).
Therefore it would have been obvious to one of ordinary skill in the the art at the time of effective filing to use RTT to generate training data as taught by Freitag in the system of Comelles and Ishida in order to allow for training data to be generated without human manually having to generate the data.
	However the prior art of record does not specifically teach the limitations of 
“constituting 3220A10787USa repetition sentence pair using the original sentence of the first language and the repetition sentence of the first language, and 
selecting randomly one sentence to constitute a non-repetition sentence pair using the one sentence and 5the original sentence of the first language; and 
using a set of repetition sentence pairs as positive samples and the non-repetition sentence pair as a negative sample, and training a classifier using a machine learning method to obtain the repetition coding model” when combined with each and 

Claims 6-8 depend on and further limit claim 5 and therefore contains allowable subject matter as well. 

Claim 10 contains similar subject matter as claim 2 and therefore contains allowable subject matter as well. 

Claim 12 depends on and further limits claim 10 and therefore contains allowable subject matter as well.

Claim 13 contains similar subject matter as claim 5 and therefore contains allowable subject matter as well. 

Claims 14-16 depend on and further limit claim 13 and therefore contains allowable subject matter as well. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Andreolli et al (US PAP 2016/0124944) also teach predicting machine translation quality. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451. The examiner can normally be reached 6:30am-5pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS GODBOLD
Examiner
Art Unit 2655



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2655